NOTE: This order is n0nprecedentia1.
United States Court of AppeaIs
for the Federal Circuit
PSC VSMPO-AVISM.A CORPORATION AND VSMPO-
TIRUS, U.S., INC., '
Plaintiffs-Appellants,
V.
UNITED STATES,
Defenclan.t-Appellee,
AND
US MAGNESIUM LLC, -
Defendant-Appellee.
2012-1076
Appea1 from the United States Court of Internationa1
Trade in case n0. 09-CV-0349, Judge Jane A. Restani.
ON MOTION
ORDER
Up0n consideration of US Magnesiu1n LLC’s unop-
posed motion t0 add Ash1ey C. Parrish and Tzu-Huan
Augustine Lo to the protective 0rder,

psc vs1viPo-Avis1viA v us
IT ls 0RDERED THAT:
The motion is granted
FEB 22 2012
Date
ccc J0hn M. Gurley, Esq.
Stephen A. J0nes, Esq.
Renee Gerber, Esq.
325
2
FOR THE CoURT
lsi J an Horba1y
J an Horba1y
C1erk
Fl D
U.S. COURT 0lFEPPEA|$ FOR
THE FEDERAL C|HCUlT
FEB 22 2012
JAN HUHBALY
CLEBK